Me. Justice Gary delivered the opinion"" op the Court. The appellee sued for damages sustained by him in being discharged from the service of the appellant as a ticket seller, before his term was at an end. He was engaged by one Clark, who was assistant to the chief inspector in the department of admissions, of the appellant. There is no dispute that Clark engaged the appellee for six months, at a salary of $75 per month, but it is alleged that Clark’s authority was to hire men from month to month only. It is a part of the case, not disputed, that within his authority, among the terms of the employment of the appellee, was, that he was to wear a uniform to be furnished by the appellant, for which he was to pay $30 by deducting $5 per month from his salary, and at the end of his term the $30 were to be paid to him, and he was to retain the uniform. Also, that a surety company was to give a bond, with what condition does not appear, in the sum of $2,500, at the expense of the appellant, but upon references to be furnished by the appellee. Also that a pass book for six months, with his photograph upon it, was furnished to him for which he paid one dollar. Also that Clark said to a body of applicants for employment who were in the room at the same time that appellee was, that those who did not want to work for six months could step out. How, as it was a fact of world-wide notoriety that the Exposition was to continue six months, common business prudence required that employes should be engaged for that term, so that the management would not be embarrassed by men, who had learned their duties, quitting, to be replaced by others who would have to learn. If Clark, in fact, did not have authority to employ for six months—and there is no evidence in the record of what instructions, verbal or Avritten, he Avas acting under, only the naked statement by the chief inspector that Clark did not have the authority— certainly he had, from all the circumstances, such an appearance of authority as justified the appellee in assuming, and acting upon the assumption, that Clark had the authority to engage employes for the term that the exposition aauis to remain open. Hurd v. Marple, 10 Ill. App. 418; Pardridge v. La Pries, 84 Ill. 51. The appellee was discharged at the end of three months, for no fault, but for economical reasons. Hoav much of value he received for his time during the next three months is left, by the evidence, wholly to conjecture. That it Avas something substantial is, doubtless, true, but the burden Avas upon the appellant to shovv something specific, upon which the jury could fix some amount as a deduction from his salary. Ho such showing being made, the jury gave the appellee his full salary. In that feature the case resembles Fuller v. Little, 61 Ill. 21. All criticism upon the action of the court in giving and refusing instructions, is based upon the hypothesis that there Avas no evidence that Clark had authority to engage the appellee for six months. Holding, as we do, that the appellee avus justified in assuming that Clark had such authority, Ave find no error, and the judgment is affirmed.